83342-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32987: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83342-COA


Short Caption:IN RE: ESTATE OF SWEETCourt:Court of Appeals


Related Case(s):83342


Lower Court Case(s):Clark Co. - Eighth Judicial District - P103540Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:09/27/2022 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:09/27/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantChristy Kay SweetMichael N. Feder
							(Dickinson Wright PLLC)
						Kerry E. Kleiman
							(Dickinson Wright PLLC)
						


Reference PartyMarilyn Weeks Sweet


RespondentChris HisgenThomas R. Grover
							(Blackrock Legal, LLC)
						Michael A. Olsen
							(Blackrock Legal, LLC)
						Keith D. Routsong
							(Blackrock Legal, LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/29/2022Case Status UpdateTransferred from Supreme Court. (COA).


07/28/2022Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on September 27, 2022, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.  The Court of Appeals may, on written stipulation by both parties, permit lawyers to participate in oral argument by videoconference.  The videoconferencing system the court uses requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  For a request to be granted, the parties' internet capabilities must be compatible with those of the court.  A written stipulation for videoconferencing must be filed with the court on or before August 26, 2022. (COA)22-23730




07/29/2022Notice/IncomingFiled Appellant's Notice of Appearance for Kerry E. Kleiman. (COA)22-23884




09/27/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals. MG/JT/BB. (COA).


10/20/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court of Appeals. Author: Gibbons, J. Majority: Gibbons/Tao/Bulla. 138 Nev. Adv. Opn. No. 68. Court of Appeals-MG/JT/BB. (COA).22-32987





Combined Case View